DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

March 3, 2020

FROM:

Calder Lynch
Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: 2020 Federal Poverty Level Standards
As required by Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (42
U.S.C. 9902(2)), the Department of Health and Human Services (HHS) updates the poverty
guidelines at least annually and by law these updates are applied to eligibility criteria for
programs such as Medicaid and the Children’s Health Insurance Program (CHIP). These annual
updates increase the Census Bureau’s current official poverty thresholds by the relevant
percentage change in the Consumer Price Index for All Urban Consumers (CPI–U).
The 2020 guidelines reflect the 1.8 percent price increase between calendar years 2018 and 2019.
After this inflation adjustment, the guidelines are rounded and adjusted to standardize the
differences between family and household sizes. For a family or household of 4 persons living
in one of the 48 contiguous states or the District of Columbia, the poverty guideline for 2020 is
$26,200. Separate poverty guideline figures are developed for Alaska and Hawaii, and different
guidelines may apply to the Territories. The guidelines can be found at
https://www.federalregister.gov/documents/2020/01/17/2020-00858/annual-update-of-the-hhspoverty-guidelines. To determine eligibility for Medicaid and CHIP, states generally use a
percentage multiple of the guidelines (for example, 133 percent or 185 percent of the guidelines).
Included with this informational bulletin is the 2020 Dual Eligible Standards chart that displays
the new standards for the Medicare Savings Program categories. These standards are also
available on Medicaid.gov at https://www.medicaid.gov/medicaid/eligibility/seniors-medicareand-medicaid-enrollees/index.html. The asset limits are not derived from the poverty levels but
are instead related to the Medicare Low-Income Subsidy asset limits. Please note that the
income figures for the Qualified Disabled Working Individual (QDWI) program identified in the
chart incorporate earned income disregards, in addition to the $20 general income disregard.
Please update your standards in accordance with this information. If you have any questions or
need additional information, please contact Stephanie Kaminsky, Director of the Division of
Medicaid Eligibility Policy, at 410-786-4653 or Stephanie.Kaminsky@cms.hhs.gov.
Attachment:

2020 Dual Eligible Standards
(Based on Percentage of Federal Poverty Level)

Qualified Medicare Beneficiary (QMB):
Monthly Income Limits: (100% FPL + $20)*
All States and DC (Except Alaska & Hawaii): $1,084 – Individual
Alaska:
$1,350 – Individual
Hawaii:
$1,244 – Individual

$1,457 – Couple
$1,816 – Couple
$1,673 – Couple

Asset Limits:

$11,800 – Couple

$7,860 – Individual

Specified Low-Income Medicare Beneficiary (SLMB):
Monthly Income Limits: (120% FPL + $20)*
All States and DC (Except Alaska & Hawaii): $1,296 – Individual
Alaska:
$1,615 – Individual
Hawaii:
$1,488 – Individual

$1,744 – Couple
$2,175 – Couple
$2,003 – Couple

Asset Limits:

$7,860 – Individual

$11,800 – Couple

All States and DC (Except Alaska & Hawaii): $1,456 – Individual
Alaska:
$1,815 – Individual
Hawaii
$1,672 – Individual

$1,960 Couple
$2,445– Couple
$2,251 – Couple

Asset Limits:

$11,800 – Couple

Qualifying Individual (QI):
Monthly Income Limits: (135% FPL + $20)*

$7,860 – Individual

Qualified Disabled Working Individual (QDWI):
Monthly Income Limits: (200% FPL + $20)*
(Figures include additional earned income disregards)
All States and DC (Except Alaska & Hawaii): $4,339 – Individual
Alaska:
$5,403 – Individual
Hawaii:
$4,979 – Individual
Asset Limits:

$5,833 – Couple
$7,269 – Couple
$6,695 – Couple

$4,000 – Individual
$6,000 – Couple
$20 = Amount of the Monthly SSI Income Disregard

